Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                     GREGORY F. ZOELLER
Acklin Law Office, LLC                             Attorney General of Indiana
Westfield, Indiana
                                                   MICHAEL GENE WORDEN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                                                                          Mar 22 2013, 8:47 am

                                IN THE
                      COURT OF APPEALS OF INDIANA

ROUDY JOE BEASLEY,                                 )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 84A05-1209-CR-461
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                         APPEAL FROM THE VIGO SUPERIOR COURT
                              The Honorable Michael R. Rader, Judge
                     Cause Nos. 84D05-1108-FD-2490 and 84D05-1005-FD-1593



                                         March 22, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Roudy Joe Beasley was convicted of drug-related offenses possession and sentenced

to home detention followed by probation. Two months later, the State filed a petition to

revoke his home detention placement, alleging that he had tested positive for drugs, diluted

his urine sample, and unlawfully left his home. The trial court found that Beasley had

violated his home detention conditions and revoked his placement, remanding him to the

department of correction for the balance of his term.

       Beasley now appeals, claiming that the evidence is insufficient to support the court’s

finding of a violation. Finding the evidence sufficient, we affirm.

                              Facts and Procedural History

       In December 2010, Beasley was convicted of class D felony methamphetamine

possession and class D felony marijuana possession. The trial court sentenced him to

concurrent three-year terms, suspending 1087 days to probation. In April 2012, Beasley was

convicted of class D felony marijuana possession and was sentenced to serve 180 days of his

three-year sentence in home detention, with the remainder suspended to probation. Because

he was still on probation when he committed the latter offense, the trial court terminated his

probation in the prior cause and remanded him to serve one year in home detention,

concurrent to the 180-day home detention placement.

       Two months later, the State filed a petition to revoke Beasley’s home detention

placement and/or revoke his probation, alleging that he tested positive at least twice for

marijuana, diluted his urine in at least one drug screen, tampered with his home detention


                                              2
device, and left his residence without authority. The trial court conducted an evidentiary

hearing, at which the defense sought to make a deal with the State, whereby Beasley would

admit to the violations in exchange for a return to probation. The trial court opted to

establish a factual basis by hearing testimony from community corrections field coordinator

Jason Neese concerning Beasley’s alleged violations. Following Neese’s testimony, the trial

court found that Beasley was in violation of his home detention placement conditions,

revoked Beasley’s placement, and remanded him to the department of correction for the

balance of his term. Beasley now appeals. Additional facts will be provided as necessary.

                                        Discussion and Decision

        Beasley challenges the sufficiency of evidence supporting the revocation of his home

detention placement.1 On review, we treat a hearing on a petition to revoke a community

corrections placement the same as a hearing on petition to revoke probation. Holmes v. State,

923 N.E.2d 479, 482 (Ind. Ct. App. 2010). Placement on probation or in community

corrections is not a right; rather, it is a matter of grace, a conditional liberty, and a favor. Id.

Such placements are made at the sole discretion of the trial court. Id. Revocation

proceedings are civil in nature, and the State need only prove violations of a person’s


        1
          At the outset, we note that the defense never withdrew Beasley’s offer to cut a deal with the State by
admitting to the violations in exchange for favorable sentencing treatment. At the end of the hearing, Beasley
pleaded for one more chance at probation and assured the trial court that “I will do everything that you ask me
to do and I will make sure I won’t fail no drug screens and I will go to the Matrix program and attend my AA
meetings”. Tr. at 8. The State argues that this is tantamount to uncontested hearing wherein the defendant
admits to violating his placement terms. However, Beasley never directly admitted to violating his terms, and
his statements could be construed merely as requests that the court choose the most lenient statutory sanction
available after having made a finding that a violation occurred. Ind. Code § 35-38-2-3(g). Thus, we address
the merits of his insufficiency arguments pertaining to the finding of violations.



                                                       3
placement conditions by a preponderance of the evidence. Id. at 483. The proceedings are

more flexible procedurally and are not subject to the Rules of Evidence or rules against

hearsay. Id. at 482-83. Instead, the trial court may consider any relevant evidence bearing

some substantial indicia of reliability. Id. at 482. In reviewing a sufficiency of evidence

challenge to a revocation determination, we consider the evidence and reasonable inferences

most favorable to the trial court’s judgment without reweighing evidence or judging witness

credibility. Id. at 483. If substantial evidence of probative value exists to support the trial

court’s determination that a defendant has violated any terms of his placement, we will affirm

the court’s decision to revoke that placement. Id.

       Beasley first asserts that the evidence is insufficient because a copy of the conditions

of his home detention was not offered as evidence. Nevertheless, he concedes that the

prohibition of illegal drug use while on home detention would be “an inherent, if not explicit,

requirement in any community corrections program.”            Appellant’s Br. at 10.     “The

commission of a crime while serving time in the community corrections program is always

grounds for revocation, even if the sentencing court fails to notify the person of such

condition.” Decker v. State, 704 N.E.2d 1101, 1103 (Ind. Ct. App. 1999), trans. dismissed.

Beasley was convicted of drug-related offenses. He tested positive for illegal drugs twice

while in home detention. This conduct alone constitutes a violation of his placement and

grounds for revocation. See id. (where trial court failed to notify defendant of placement

conditions, this Court concluded, “persons in [a community corrections] program should

know that they are not to commit additional crimes during their placement.”). Thus, the trial


                                              4
court’s finding that he violated a condition of his placement was not dependent on the

introduction of a copy of his home detention conditions into the record.

       Beasley also contends that the testimony of the State’s sole witness did not bear

substantial indicia of reliability. We disagree. Neese testified that he was familiar with

Beasley’s case and that Beasley violated the rules of community corrections by having

multiple positive drug screens, by diluting his urine, and by engaging in “unauthorized

leave.” Tr. at 4. With respect to the unauthorized leave, Neese specified that Beasley “left

his residence without us knowing where or anything about what he was doing and he

returned approximately an hour and twenty minutes later and then it happened again, later on

that evening. He didn’t return for another three hours and forty-five minutes or so.” Id. at 4-

5. Neese also testified that Beasley had tampered with his home detention strap by removing

it, placing it on his bed, and leaving the residence. Id. at 5. He verified that Beasley had

twice tested positive for marijuana during his home detention and that on at least one

occasion, Beasley had diluted his urine for a drug screen. He also verified that illegal drug

use, strap tampering, and unauthorized leave from the residence were violations of

community corrections rules. To the extent that Beasley challenges Neese’s level of

familiarity with his specific case, his argument amounts to an invitation to reweigh evidence

and judge witness credibility.




                                              5
      In sum, Neese’s testimony was sufficient to establish the violations by a

preponderance of the evidence, and we decline Beasley’s invitation to reweigh it. Based on

the foregoing, we affirm the trial court’s decision to revoke Beasley’s home detention and

remand him to the department of correction.

      Affirmed.

KIRSCH, J., and MATHIAS, J., concur.




                                              6